DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Status of the Application

This Office-Action acknowledges the Amendment filed on 10/1/2021 and is a response to said Amendment.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining if random game indicia matches player selected game indicia.
The limitation of “a monetary input device configured to receive a physical item associated with a monetary value; a user interface configured to: enable a player to select a wager for a game of chance and enable the player to initiate a cash out operation; at least one processor running executable instructions related to a game of


In this case, the limitations of as described above is viewed as being directed towards “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” which falls within the “Certain Methods of Organizing Human Activity”
This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply’ the concept of recites determining if random game indicia matches player selected game indicia on a computer. In this case, this is seen as adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. Such limitation are not indicative of integration into a practical application — see MPEP 2106.05(f).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a monetary input device and a processor for recites determining if random game 
“significantly more” or providing an improvement upon the computer implementing the game of determining if random game indicia matches player selected game indicia. Therefore, claims 1-20 are not patent eligible.
Claims 2-8, 10-14, 16-20 do not remedy the deficiencies of claim 1, 9, and 15, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-10, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zielinski et al., US 20130053130 (Zielinski) in view of Frick, US 20100203950 (Frick) and Heathcote et al., US 20200380814 (Heathcote)
Regarding Claim 1. 
Zielinski discloses a gaming system comprising: 

a user interface (para 38) configured to: 
enable a player to select a wager for a game of chance (para 38) and enable the player to initiate a cash out operation (para 40); 
at least one processor (para 26) running executable instructions related to a game of chance (para 45); 
said at least one processor programmed to: 
add said monetary value to a credit balance for said player (para 37); 
deduct said selected wager from said credit balance (para 39); and 
decrease said credit balance in response to said cash out operation (para 40); and
memory in communication with said at least one processor (para 28).
While Zielinski does disclose one or more display devices a numbers grid (para 32, 71-72), Zielinski failed to disclose the one or more displays depicting a selected numbers grid having a plurality of locations equivalent to a number of primary game indicia locations for each of one or more primary game indicia sets; and wherein said at least one processor runs said executable instructions to: (i) accept user inputs to populate locations of said selected numbers grid with numbers from a first group of numbers; (ii) generate and display at least one random primary game indicia set comprising numbers from a second group of numbers in locations corresponding to said populated selected numbers grid; (iii) compare said at least one random primary game indicia set to each of said locations of said populated selected numbers grid, and each 
However, Frick teaches of a wagering system (Fig 10, elem 1000; Abstract, para 10, 69) in which there is a selected numbers grid having a plurality of locations equivalent to a number of primary game indicia locations for each of one or more primary game indicia sets (Fig 1, 3a-3b, Abstract, para 9-11, 35-37, 47, 57. The figure depicts how there is a grid that represents player-selected numbers, elem 352, and are matched to a parallel matrix of randomly selected number, elem 354, located below the player-selected number.); and wherein said at least one processor runs said executable instructions to: (i) accept user inputs to populate locations of said selected numbers grid with numbers from a first group of numbers (Fig 1, 3a-3b, Abstract, para 9-11, 37, 47, 57. Players select numbers so they can be compared to the randomly selected numbers to determine if there are matches. The first group of numbers that the players select from represents the numbers that correspond to the player-selected matrix.); (ii) generate and display at least one random primary game indicia set comprising numbers from a second group of numbers in locations corresponding to said populated selected numbers grid (Fig 1, 3a-3b, Abstract, para 9-11, 37, 47, 57. The number randomly drawn are drawn from a set of numbers that correspond to the parallel matrix specific 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Frick’s teachings with Zielinski because it can provides a prize distribution to a players based on wagers provided by the player and the predetermined number of matched columns as taught by Frick.
While Frick failed does disclose there being a first group of numbers (ie: player-selected numbers) and a second group of numbers (ie: randomly drawn numbers) being matched with one another in which there is a payout (Fig 3a-5; para 46-52), neither Frick nor Zielinski teach a second payout related to any matches between selected 
	However, Frick’s teachings is directed towards lottery (para 70).
	Furthermore, Heathcote teaches that when it comes to lottery-based, players can be provided an award based on player-selected numbers being correctly matched against randomly drawn numbers (para 1-4, 20-22, 24).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify Zielinski and Frick with Heathcote’s teachings because it would allow players to be provided with additional awards beyond matching player selections against randomly drawn numbers.
	To further elaborate on the Examiner’s interpretation, since Zielinski and Frick is directed towards a lottery-based system in which players can be provided with a payout based on player-selected numbers against randomly-drawn numbers that is based on the numbers being in the same column, by incorporating Heathcote’s teachings with Zielinski and Frick, it would also allow players to be provided with an award based on the number of matches, regardless if the locations of numbers matched as taught by Heathcote.

Regarding Claims 2, 9, 15-16. Frick further discloses wherein said selected numbers grid has five locations and said primary game indicia sets have five random primary game indicia (Fig 3a. para 35-36. Any number of columns can be used and is not confined to just 7 columns. This means that anywhere from 1 to 5 or more columns can be used for the selected number grid 
	
Regarding Claims 3, 10, 17. 
Frick further discloses wherein winning payouts correspond to spots, matches and hits (Abstract, para 9-11, 57).  

Regarding Claims 6, 13, 20. Zielinski further discloses wherein said at least one processor runs said executable instructions to: provide a bonus game (Abstract, para 32).  

Regarding Claim 7. Frick further discloses wherein said first group of numbers and said second group of numbers comprise numbers 1 through 24 (para 36. There can be more than just number 1-24. Furthermore, since the second group of number for the randomly drawn number would need to have a chance to match, this means there can also be a corresponding amount of numbers as well.).  

Claims 4-5, 11-12, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zielinski et al., US 20130053130 (Zielinski) and Frick, US 20100203950 (Frick) and Heathcote et al., US 20200380814 (Heathcote) as applied to the claims above, and in further view of Eisenmann et al., US 20160110947 .  
	However, Eisenmann teaches that when it comes to playing games of chance (para 3), players can be provided with re-spins for a fee (para 126) as well as provided with free spins (para 126) because it provided new and exciting game options for maintaining a player’s enjoyment (para 5).  
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Eisenmann’s teachings with Zielinski and Frick and Heathcote because it would provide new and exciting game options for maintaining a player’s enjoyment as taught by Eisenmann.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zielinski et al., US 20130053130 (Zielinski) and Frick, US 20100203950 (Frick) and Heathcote et al., US 20200380814 (Heathcote) as applied to the claims above, and in further view of Yoshizawa, US 20080099988 (Yoshizawa)
Regarding Claims 8, 14. Zielinski and Frick and Heathcote failed to disclose wherein said game indicia in each location have a unique color relative to game indicia in other locations, and wherein selected numbers in each location of said selected numbers grid corresponding to each game indicia location have a same unique color.  

	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to incorporate Yoshizawa’s teachings with Zielinski and Frick and . 
Response to Arguments

Applicant's arguments filed 10/1/2021 have been fully considered but they are not persuasive. Applicant states:
“The USPTO published revised guidance in the Federal Register concerning the application of §101 and entitled 2019 Revised Patent Subject Matter Eligibility Guidance. Under the 2019 Revised Guidance, the analysis begins with whether the claim recites: (1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) and (2) additional elements that integrate the judicial exception into a practical application. 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, does the analysis move to whether the claim: (3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field; or (4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
In this instance, the examiner contends the claim limitations are directed towards "managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)' which falls within the "Certain Methods of Organizing Human Activity." (office action, page 4, lines 6-8). For purposes of this argument, Applicant assumes the examiner is correct. 
The present claims are directed to a slot style game whereby a player selects his or her lucky numbers. Typically, with slot games players do not select numbers but rather activate the game hoping for a winning outcome. In this instance, the player is able to first select numbers to match with the game's random outcomes. The PTAB's recent decision in Ex parte Berndt Burghard (Appeal 2018-001861; copy attached as Exhibit A) addresses a similar case as to the one at hand. Specifically, the PTAB found gaming subject matter patent eligible under 35 U.S.C. § 101.”
	The Examiner disagrees and believes the amendments to the claim language filed on 10/1/2021, in part and/or as a whole, does not direct the instant invention towards eligible subject matter. Regarding Ex parte Berndt Burghard (Berndt), the Examiner does not believe the instant invention is similar in eligibility. In this case, the subject matter for Berndt was found to be directed towards a practical application, namely because of the limitations of “when a predetermined number of scatter symbols appear in the matrix of symbols in standard game play mode, bonus game play commences and at least one of the scatter symbols is transformed into a wild symbol during bonus game play; and during bonus game play mode the wild symbol remains stationary while the matrix of symbols change, and after the matrix of symbols stop changing the wild symbol moves to a random location in the matrix of symbols” and how those limitations were viewed as providing a particular improvement of slot machine animation and cover particular presentation, modification and movement of an animated symbol. 

All in all, the Examiner does not believe there is a technological improvement upon gaming machines with regard to the instant invention and is dissimilar to Berndt. As the instant invention currently stands, the Examiner maintains that the instant invention continues to be directed towards a judicial exception being implemented on a general purpose computer in which there is no improvement on the underlying technological or technical field.
Applicant’s arguments with respect to claim(s) 1-3, 6-7, 9-10, 13, 15-17, and 20 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        
/TRAMAR HARPER/Primary Examiner, Art Unit 3715